Citation Nr: 0926281	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1946 to January 
1947, and from August 1948 to June 1952.  He died in June 
2005.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) which denied entitlement to the benefit 
currently sought on appeal.

A hearing was held before the undersigned Veterans Law Judge 
at this RO in June 2007.  A transcript of that hearing has 
been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
July 2008 for additional development.  The evidentiary record 
has been adequately developed in substantial compliance with 
all prior Board remand instructions and has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.	At the time of the Veteran's death, service connection was 
in effect at 20 percent for prostatitis.

2.	The cause of death was chronic obstructive pulmonary 
disease; prostate cancer is listed on the Veteran's death 
certificate as a significant condition contributing to his 
death.

3.	There is no clear diagnosis or treatment for prostate 
cancer of the Veteran in the record. 

4.	The Veteran did not die from a service-connected 
disability, a disability related to disease or injury in 
service, or a disability related to the service-connected 
prostatitis. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In August 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the appellant providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection for the cause of the veteran's death.  
The appellant was subsequently provided notice of the 
requirements for DIC benefits in the August 2005 Rating 
Decision.  Although the appellant was not sent an independent 
letter providing notice of this information, the record 
indicates that no prejudice resulted.  The claims were 
readjudicated after this notice was provided, the appellant 
was able to effectively participate extensively in the 
appeals process, and the appellant had ample time to submit 
evidence.  The evidence indicates that the appellant was 
fully aware of what was necessary to substantiate this 
claim.  The Board notes that the appellant was also not 
provided with notice of the effective date and disability 
rating regulations.  Because the claim has been denied, 
however, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the Board notes that, pursuant 
to the July 2008 remand, the appellant was asked to submit 
all private treatment records pertaining to the Veteran's 
treatment for prostate cancer.   See VA letter, dated August 
2008.  However, no private treatment records have been 
submitted.  The appellant is responsible for providing 
pertinent evidence in her possession.  See Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  

In addition, also pursuant to the Board remand, a medical 
opinion was sought by VA, and one was provided in December 
2008.  It is, therefore, the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The VA has also done everything 
reasonably possible to assist the appellant with respect to 
her claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303(a), 3.312 (2008).  A service-
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2008).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2008).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 
(2008).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran's death certificate shows that 
he died in June 2005 and lists the primary cause of death as 
chronic obstructive pulmonary disease.  However, prostate 
cancer is listed as a significant condition contributing to 
his death.  The Veteran's treating physician, Dr. M.V. 
Priest, submitted an opinion in December 2005, indicating 
that the Veteran's service-connected prostatitis led to his 
prostate cancer, which was diagnosed in 1998. 

In July 2008, the Board remanded this matter as there were 
two key areas that need development prior to a decision being 
rendered in this case. The first is the matter of evidence of 
treatment for prostate cancer.  Although the Veteran's death 
certificate and the medical opinion in favor of the 
appellant's claim, both of which were signed by the same 
physician, indicate the diagnosis, the clinical records 
currently associated with the file are negative for treatment 
of prostate cancer.  Private treatment reports dated in 
August 1998 note a PSA of 26.9, which was "probably related 
to prostatitis."  No diagnosis of cancer, however, was 
recorded at that time. In January 1999, the Veteran's PSA 
decreased to 11.4.  While a June 2001 letter from a private 
physician, Dr. W. R. Reed, indicates that "[m]edically [the 
Veteran] suffers from prostate cancer," it is unclear on what 
basis this statement was made. The Board instructed the RO to 
obtain any outstanding treatment records from the appellant 
for the Veteran's prostate cancer.

The second area needing clarification was the medical nexus 
evidence.  The Board found that the current opinions of 
record were incomplete.  The private physician offered no 
basis for his conclusion.  The VA physician found no relevant 
medical literature, which has since been submitted.  The 
Board opined that further medical opinion was required once 
(if) the Veteran's diagnosis of prostate cancer was 
established.

As stated above, while the RO did notify the appellant with 
instructions to submit additional evidence that the Veteran 
was diagnosed with and did receive treatment for prostate 
cancer, none has been submitted as of this date. 

In addition, during the course of her hearing before the 
undersigned in June 2007, the appellant submitted medical 
treatise evidence from the Comprehensive Textbook of 
Genitourinary Oncology, which states, in part, that "repeated 
prostatitis has been suggested as a cause for prostate 
cancer."  It goes on to explain possible reasons for the 
suggestion.  However, the treatise also states that 
"[s]everal studies failed to show an association between 
prostatitis and prostate cancer development, and several 
studies suggested and association.  Any purported 
relationship between prostatitis and prostate cancer remains 
purely speculative."  See Genitourinary Oncology treatise, 
submitted June 2007. 

Shortly thereafter, the appellant submitted additional 
medical treatise information from Johns Hopkins Medicine, 
which discusses how chronic inflammation may promote the 
development of prostate cancer.  See Johns Hopkins Medicine 
article, dated January 2007.

A VA examiner reviewed the file in January 2006 and 
accurately reported the Veteran's history of treatment for 
prostatitis.  The VA examiner also noted that the medical 
records do not confirm that the Veteran had ever been treated 
for prostate cancer.  The VA examiner opined that even if the 
Veteran had died from prostate cancer, on review of the 
literature, "there is no medical evidence that chronic 
prostatitis is a cause of prostate cancer."  See VA 
examination dated January 2006.

Per the July 2008 Board remand instructions, the case was 
sent to a VA physician for an addition opinion as to whether 
the Veteran's service connected prostatitis cause prostate 
cancer, which contributed materially and substantially to his 
death in 2005.  The VA physician opined that the Veteran's 
prostatitis did not cause his prostate cancer condition.  The 
VA physician stated: 

"...on review of [the] entire medical records, 
there is no evidence that he was diagnosed with 
prostate cancer or treated for prostate cancer.  
During 1998 he was noted to have elevated PSA 
level which was due to prostatitis by [the 
treating physician] and was treated by 
antibiotics and symptoms were resolved and PSA 
level dropped down to normal.  Also there was 
no evidence of chronicity of prostatitis after 
discharge from military service until 1998.  
Moreover there is no proven scientific data 
that prostatitis causes prostate cancer."  See 
VA examination, dated December 2008.

Regarding the medical treatises submitted by the appellant, 
the Court has held that a medical article or treatise must 
"not simply provide speculative generic statements not 
relevant to the veteran's claim."  Wallin v. West, 11 Vet. 
App. 509, 514 (1998). Instead, the evidence, "standing 
alone," must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion." 
Id.  (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate a connection 
between service incurrence and present injury or condition).

Here, while the treatises suggested an association between 
prostatitis and prostate cancer in general, as noted, the VA 
medical findings regarding presumptive disorders is more 
persuasive.  Medical evidence that is speculative, general or 
inconclusive in nature cannot be used to support a claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine.  Therefore, the Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion to grant the appellant's cause of death claim.

In addition, while the appellant refers to Dr. M. V. Priest's 
positive nexus opinion that the Veteran's related to his 
service connected prostatitis due to chronic inflammation, 
the Board finds that it lacks probative value, however, since 
Dr. Priest provides no rationale or explanation for his 
findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (medical opinion that contains only data and 
conclusions not entitled to any weight). 

Furthermore, the only other evidence linking the Veteran's 
prostatitis to prostate cancer is the appellant's own 
statements.  As a layperson, however, the appellant is not 
competent to comment on the etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this 
case, based on the lack of competent medical opinions linking 
the Veteran's service-connected prostatitis to prostate 
cancer, the claim is denied. Relating the prostatitis to 
prostate cancer would require resorting to speculation, and 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
In light of the foregoing, service connection for the cause 
of the Veteran's death is denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


